Citation Nr: 0534130	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had verified active service from October 1964 to 
October 1968.  He died in September 2002.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO) that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In October 2005, the appellant testified at a Video 
Conference Board hearing at the RO before the undersigned 
Veteran's Law Judge situated in Washington, D.C.  The 
transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate her claim.

2.  The veteran served aboard three United States ships that 
traveled in waters off the shore of Vietnam during the 
Vietnam era; however, he did not have actual service or 
visitation in the Republic of Vietnam during the Vietnam War 
era, nor does the evidence otherwise show his exposure to 
Agent Orange or other herbicide during his period of service.

3.  The veteran died in September 2002.  Pneumonia, left 
upper lobe wedge resection, chronic obstructive pulmonary 
disease, and lung cancer, the immediate and underlying causes 
of the veteran's death, were not present in service or for 
many years after service, and there is no medical evidence 
relating any of these fatal disorders to service or any 
disability of service origin. 


CONCLUSION OF LAW

Pneumonia, left upper lobe wedge resection, chronic 
obstructive pulmonary disease, and lung cancer, the causes of 
the veteran's death, were not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred, including as secondary to alleged Agent Orange 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The veteran essentially died of lung 
cancer.  The appellant contends that the veteran was exposed 
to Agent Orange herbicides during his service in the Navy off 
the Coast of the Republic of Vietnam during the Vietnam war 
era, and that exposure should presumptively account for the 
veteran's development of his fatal lung cancer.  

In the alternative, the appellant has presented evidence 
supporting the belief that the veteran's in-service duties 
working on aircraft, including the fueling of aircraft, 
caused his exposure to jet fuel and benzene, a known 
carcinogen.  She alleges that his hazardous exposure to 
benzene was the probable source of his fatal lung cancer.  

In the interest of clarity, the Board will initially discuss 
whether the appellant's claim has been properly developed.  
Thereafter, a review of the law, VA regulations and other 
authority relevant to this claim will be set out.  Finally, 
the Board will present an analysis of the claim and render a 
decision. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the appellant with a copy of the April 2003 
rating decision; January 2004 statement of the case; February 
2004 supplemental statement of the case; November 2004 
supplemental statement of the case; and June 2005 
supplemental statement of the case which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  In letters from the RO dated in May 
2003 and February 2005, the appellant was provided with 
additional notice regarding the evidence needed to succeed in 
her claim and the relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The notice provided 
to the appellant in this case was given after the first AOJ 
adjudication of the claim.  Notwithstanding, since that time, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Therefore, there has been substantial 
compliance with Pelegrini II and to decide the appeal would 
not be prejudicial error to the appellant.

The Board also acknowledges that the various notices to the 
appellant contained no specific request for the appellant to 
provide any evidence in the appellant's possession that 
pertained to the claim or something to the effect that the 
appellant give VA everything she had that pertained to her 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the appellant for all the information and 
evidence necessary to substantiate her claim-that is, 
evidence of the type that should be considered by VA in 
assessing her claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the appellant, and it would be legally proper to render 
a decision in the case without further notice under the 
regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's treatment records as 
they were identified by the appellant.  Further, the 
veteran's personnel records were obtained and the service 
department was contacted in an effort to explore whether he 
served in the Republic of Vietnam or could otherwise have 
been exposed to Agent Orange or other herbicides.  Neither 
the appellant nor her representative have given any 
indication that there are additional treatment records that 
would provide greater insight into the cause of the veteran's 
death at issue than is already of record.  

Consequently, it does not appear that there are any 
additional pertinent treatment records or personnel records 
to be requested or obtained.  Any question regarding 
notification of the appellant of what evidence she was 
required to provide and what evidence VA would attempt to 
obtain has essentially been rendered moot by virtue of the 
fact that there is no indication of pertinent treatment other 
than the records which have already been obtained.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, it is noted that the RO has obtained a medical 
opinion as to the cause of the veteran's death, and whether 
it could be related to the veteran's period of service.  
Thus, the provisions of 38 U.S.C.A. § 5103A, as they pertain 
to the necessity for medical examinations, have been 
fulfilled.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  VA has satisfied 
its duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the appellant's claim on the merits.  

Laws and Regulations

Service connection will be granted for a disability resulting 
from an injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and lung cancer becomes manifest or aggravated to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

With regard to disabilities attributable to exposure to Agent 
Orange, the law provides that for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be 
presumed for certain diseases enumerated by statute and 
regulations that become manifest within a particular period, 
if any such period is prescribed.  The specified diseases 
are: chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, trachea, or larynx), and diabetes 
mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-49 (1996).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Notwithstanding the above, service connection for residuals 
of exposure to Agent Orange can also be established by 
showing that a disorder is in fact causally linked to such 
exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran died in September 2002.  According to the 
Certificate of Death and the medical treatment records 
generated just prior to the veteran's death, the immediate 
and underlying cause of the veteran's death were pneumonia, 
left upper lobe wedge resection, chronic obstructive 
pulmonary disease, and lung cancer.  At the time of his 
death, the veteran had only one service-connected disability, 
bilateral hearing loss.  Bilateral hearing loss was not a 
contributing factor in the veteran's demise, and it has not 
been argued otherwise.  The appellant's primary claim is that 
the veteran was exposed to Agent Orange during his service in 
the Navy off the waters of Southeast Asia, and this caused 
him to develop his fatal lung cancer.  

The death certificate listed the immediate cause of death as 
pneumonia, with underlying causes being left upper lobe wedge 
resection and chronic obstructive pulmonary disease.  VA 
treatment records dated in June 2002, include a radiology 
report that show a clinical history of head and neck cancer 
with a new nodule on the chest per a computed tomography (CT) 
scan.  Following a tumor imaging examination, the examiner's 
impressions were that the findings suggested a malignant left 
lung nodule corresponding to the lesion seen on the CT.  This 
represents the initial manifestation of lung cancer in the 
medical records contained in the claims file.  

The evidence of record shows that the veteran served in the 
United States Navy during the Vietnam era.  His service 
personnel records indicate that he served aboard three 
aircraft carriers, the USS Coral Sea, the USS Kitty Hawk and 
the USS Midway.  All of these ships traveled in the 
contiguous waters off the shores of Vietnam while the veteran 
served upon them.  The veteran's DD Form 214 reflects that he 
was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  His death has been attributed to pneumonia, 
left upper lobe wedge resection (which was associated with 
the veteran's lung cancer), and chronic obstructive pulmonary 
disease.  Lung cancer is included in the list of diseases 
that may be presumed to be due to exposure to Agent Orange.

However, the record does not establish that the veteran was 
ever stationed in or visited Vietnam proper.  The appellant 
asserts that the veteran must have set foot on Vietnam soil 
during his military tour and that the equipment he worked 
with aboard the ships had residuals of Agent Orange and other 
herbicides.  However, the evidence of record does not support 
this assertion.  The veteran served aboard two aircraft 
carriers that were anchored many miles off the shores of 
Vietnam, and there is no indication that he was required to 
serve in-country.  Accordingly, the presumptive provisions of 
38 C.F.R. § 3.307(a)(6)(iii) are not applicable to this case.  
See VAOPGCPREC 27-97, supra.  Therefore, for the purpose of 
establishing the cause of the veteran's death, the veteran's 
fatal lung cancer may not be presumed to be due to exposure 
to Agent Orange in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

The appellant has noted that in a prior rating decision dated 
in 1999 in response to a claim for service connection made by 
the veteran during his lifetime, the RO had conceded that the 
veteran had been exposed to herbicides while serving in the 
waters of Vietnam.  The appellant argues that the RO should 
be precluded from deciding otherwise at this time.  Although 
it is true that the RO had mistakenly made such a finding in 
a prior claim, that erroneous finding was not pertinent to 
the prior claim.  In the current claim, the RO admitted the 
mistake and apologized for it.  Although it is unfortunate 
that the appellant may have been temporarily and 
inadvertently mislead as to a factual or legal finding, there 
is no basis in law that would require an adjudicative body to 
continue to accept as fact a finding discovered to be 
erroneous in a prior decision.  

Service medical records do not document any treatment for 
pneumonia, left upper lobe wedge resection, chronic 
obstructive pulmonary disease, or lung cancer, and the 
medical evidence shows that the veteran was first diagnosed 
with these diseases many years after his discharge from 
service.  Furthermore, there is no competent evidence linking 
the veteran's fatal pneumonia, left upper lobe wedge 
resection, chronic obstructive pulmonary disease, or lung 
cancer with his military service.  Accordingly, it has not 
been shown that a service-connected disability caused or 
contributed substantially or materially to cause the 
veteran's death.

The appellant has offered her own opinion that the veteran's 
death was related to his service, and has specifically 
asserted in the alternative that the veteran's lung cancer 
may have been caused by his exposure to jet fuel and the 
carcinogen benzene during service.  However, her opinion is 
not probative on the issue of medical causation.  Lay 
persons, such as the appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  Espiritu, 
supra.  She has not submitted a medical opinion to support 
her assertion.

On the other hand, because of the appellant's allegations, in 
May 2005, a VA medical opinion was obtained in order to 
determine whether it was at least as likely as not that the 
veteran's exposure to benzene from jet engine fuels caused 
the lung cancer that caused his death.  Following a review of 
the claims file, including the veteran's military service 
records, the VA medical examiner first noted that the veteran 
had a long history of smoking.  It was further noted that he 
had chronic obstructive pulmonary disease with low lung 
function, and a history of squamous cell head and neck 
cancer.  The examiner concluded that the veteran's death was 
not caused by or a result of military service, and that 
smoking was by far the most likely cause of his lung cancer.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  Although the Board is 
sympathetic to the appellant on the loss of her husband, and 
grateful for his service during the Vietnam War, the medical 
evidence does not warrant a favorable decision.  The Board 
must conclude that a disability of service origin did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


